Citation Nr: 0113618	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  98-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for claimed bilateral 
degenerative joint disease of the knees, status post 
bilateral total knee replacement.  




REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to March 1946 
and December 1949 to November 1974.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the RO.  

In a decision promulgated in September 1999, the Board found 
that the veteran had presented a well-grounded claim of 
service connection and remanded that matter to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for 
degenerative joint disease of the knees has been obtained.  

2.  The veteran did not manifest degenerative joint disease 
of either knee in service or for many years thereafter.  

3.  The veteran's currently demonstrated status post 
bilateral total knee replacement due to degenerative joint 
disease is not shown to be the likely result of an injury or 
other disease process that had its onset in service.  



CONCLUSION OF LAW

The veteran's degenerative joint disease of the knees, status 
post bilateral total knee replacement, is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of rendering medical conclusions; 
therefore, his assertions regarding any questions of medical 
diagnosis and causation cannot be probative in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran asserts that he injured his knees during service 
and that he subsequently developed degenerative arthritis as 
the result of those injuries.  

A careful review of the service medical records shows that 
the veteran was treated beginning in 1966 for various 
complaints regarding his knees.  Specifically, a May 1966 
treatment record shows that the veteran twisted his right 
knee in a softball game.  On examination, the knee was tender 
on the medial surface with ecchymosis.  There was full 
painless range of motion.  The impression was that of 
strained right knee.  The veteran was treated with 
Wintergreen liniment.  

A treatment record dated July 1966 indicated that the veteran 
had injured his right knee in May 1966 and was doing well 
until he recently strained the knee during the previous week.  
On examination, the right knee was noted to be stable with a 
good range of motion.  It was noted that might have been some 
fluid in the joint.  On follow up visits a few days later, 
the veteran's right knee symptoms had resolved.  

On a September 1966 periodic medical examination report, a 
history of trauma to the right knee in June 1966 was 
reported.  On all other periodic examinations of record from 
1964 through 1970, there were no complaints, findings or 
diagnosis of a knee injury.  

A December 1969 treatment record showed that the veteran had 
awakened that day with pain and stiffness in the left knee.  
There was no obvious recent injury, but he had been taking 
ski lessons for the past three days.  It was noted that he 
might have injured it without realizing it.  The veteran had 
tenderness on medial aspect of the knee and pain aggravated 
by hyperextension and extreme flexion.  The impression was 
that of mild knee strain.  An ace bandage, Darvon compounds 
and a heating pad were recommended.  

In July 1971, during service, the veteran was seen after he 
had twisted his knee.  Left knee sprain was noted.  Later 
that same month, the veteran complained of pain in the left 
knee.  There was no swelling, and the range of motion was 
noted to be "ok."  

There were no complaints, findings or diagnosis of any knee 
disability on the veteran's November 1974 retirement 
examination or in connection with a VA examination conducted 
in February 1975.  

The post-service medical records show that the veteran was 
initially treated for arthritis of the knees many years after 
service.  Specifically, a June 1992 VA x-ray study revealed 
small spurs at the patellofemoral joint of the right knee.  
With the veteran standing, there was fairly pronounced 
narrowing of the medial aspect of the femorotibial joint, 
with a questioned small subchondral cyst in the medial tibial 
articular surface.  

A March 1994 VA x-ray study reported severe medial joint 
space degenerative joint disease with joint space 
obliteration, sclerosis and subchondral cysts.  There was 
bilateral genu varus deformity.  The impression was that of 
severe osteoarthritis of both knees.  

Other post-service VA medical reports note treatment for 
degenerative joint disease of both knees during the 1990's, 
and the veteran ultimately is shown to have undergone 
simultaneous bilateral knee replacements in May 1994.  

In May 1997 correspondence, the veteran's private orthopedic 
surgeon indicated that the veteran had "sustained a 
significant strain to the right knee with a resultant follow-
up degenerative arthritis finally resulting in knee 
replacement surgery.  The physician opined that, while he was 
not sure when the completed his military service, the 
veteran's knee replacement surgery was "certainly the end 
result."  

In subsequent correspondence in January 1998, the veteran's 
private orthopedic surgeon indicated that the veteran's 
bilateral knee replacements were performed "because of a 
service connected (sic) injury to the right knee" that dated 
back to 1966.  The doctor felt that he had gone down hill 
since that time and that this should be treated as a service-
connected disability.  

Additional medical records were obtained pursuant to the 
directives of a September 1999 Board remand.  Among the 
records was the May 1994 discharge summary referable to the 
veteran's knee replacements.  Under the heading of "History 
of Present Illness," it was noted that the veteran had 
recalled the onset of right knee pain requiring the use of an 
ace wrap about four years ago.  

Follow-up records with regard to the knee replacement 
surgeries were reviewed.  In a November 1994 report, it was 
noted that the veteran was playing golf every day with no 
significant pain.  

In November 1995, the veteran was noted to be having pain in 
the left knee with too much discomfort to enjoy golf.  The 
pain came on spontaneously and was aggravated with walking.  
X-ray studies were absolutely ideal.  The impression was that 
of synovitis of the left knee.  

In November 1996, it was noted that x-ray studies were ideal.  
The veteran had 120 degrees of motion in both knees.  In May 
1997, it was noted that the veteran was status post bilateral 
knee replacements.  The veteran was noted to be doing great.  
In May 1998, it was noted that the veteran was doing great 
with no discomfort in either knee.  In a July 1999 report, it 
was noted that the veteran was doing terrific.  He had no 
pain and had great range of motion and played golf all of the 
time.  

The veteran was afforded a VA joints examination in June 
2000.  At that time, the claims file had not been made 
available to the examiner.  On examination, the veteran had 
well-healed scars in the midline of both knees.  His right 
knee lacked 5 degrees of having full extension, but had 
flexion to 115 degrees.  The left knee had full extension and 
had flexion to 120 degrees.  There was no instability 
involving either knee and there was no significant 
crepitance.  There was no swelling, no warmth, and no 
tenderness on examination.  X-ray studies revealed that the 
knees contained replacements which were placed in good 
position and showed no significant signs of wearing or 
loosening.  The impression was that of history of arthritis 
involving both knees and status post bilateral total knee 
arthroplasties.  The examiner stated that there appeared to 
be no other significant history of injury or any disability 
of the knees that was incurred in service other than what the 
veteran reported.  It appeared that the veteran had developed 
degenerative joint disease of both knees that was due to the 
aging process and had required bilateral total knee 
replacements.  

The veteran's claims file was subsequently forwarded to the 
examiner and he provided an addendum to the June 2000 
examination report.  In the addendum, the examiner noted that 
he had reviewed the veteran's claims file.  The examiner 
noted all of the veteran's treatment in service for knee pain 
as described above.  The examiner stated that there was clear 
history that the veteran apparently had injuries involving 
the knees, as documented.  The examiner further noted that, 
on all subsequent examinations, no abnormalities were found 
and that, on one distinct examination in July 1996, x-rays 
had been done with no significant degenerative or arthritic 
changes being documented.  The examiner stated that his 
original conclusion that the difficulty with his knees was 
secondary to degenerative arthritis due to the aging process 
still stood.  The examiner indicated that he had not seen any 
documentation to change his opinion otherwise.  He noted that 
there had been no clear history of a significant injury to 
his knees or significant injury to his menisci, or fractures 
or dislocations or anything that required any treatment other 
than occasional clinic visit, ace wrap and liniment use.  The 
examiner stated the he could not conclude that those injuries 
were solely the cause of development of arthritis involving 
his knees which eventually required knee replacements.  

When all the evidence is taken into account, it is clear to 
the Board that the veteran did not manifest arthritis of the 
knees in service or for many years thereafter.  Accordingly, 
the Board finds no evidentiary basis to conclude that 
arthritis was present in service or to a degree of 10 percent 
or more during the one year presumptive period after 
discharge from service.  It is pertinent to note in this 
regard that the initial VA examination performed in February 
1975 was negative for pertinent complaints or findings.  

The veteran's service medical records do show treatment for 
knee strain and complaints of knee pain, but there was no 
demonstrated treatment for knee problems until almost 20 
years after service.  Thus, the veteran assertions of having 
had progressively worsening knee pain since service are not 
consistent with the medical evidence in the record.  

Although the veteran's orthopedic surgeon suggested that the 
veteran's degenerative arthritis of the knees was the end 
result of military service, there is nothing to indicate that 
this opinion was based on anything other than unsupported 
history as related to him by the veteran.  In other words, 
the private orthopedic surgeon has not identified any 
objective support in the record for his opinion that the 
veteran's current disability due to arthritis was the result 
of any knee injury in service in 1966.  

Significantly, in the May 1994 discharge summary, it was 
objectively recorded for treatment purposes that the onset of 
right knee pain requiring the use of an ace wrap had occurred 
only four years earlier, with left knee symptoms occurring 
about 2 1/2 years earlier.  There was no mention in the 
clinical record of any knee pain dating back to military 
service.  

Finally, the Board notes that the VA examiner in June 2000 
opined that the degenerative arthritis of the knees was due 
to the aging process.  Importantly, the examiner added based 
on a thorough review of the record that there was no clear 
evidence of a significant injury to the knees or significant 
injury to his menisci, or fractures or dislocations or 
anything that required any treatment other than occasional 
clinic visit, ace wrap, and liniment use during service.  The 
VA examiner could not conclude that the veteran's knee 
injuries in service were solely the cause of development of 
arthritis involving the knees which eventually required knee 
replacements.  As such, the Board finds this medical opinion 
to be supported by the objective medical record and 
controlling in this case.  

The Board must point out that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that 
VA's duties in this regard have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record shows that the veteran in this case has been 
notified in the September 1997 rating decision of the reasons 
for the denial of his claim.  Specifically, the RO considered 
the opinion of the veteran's private orthopedic surgeon that 
the veteran's degenerative arthritis of the knees was the end 
result of service, but accorded greater weight to the service 
medical records and the VA examination following discharge 
from service.  The RO also noted that the private doctor's 
opinion was apparently based on history as reported by the 
veteran.  That is the key issue in this case, and the rating 
decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case, informed the veteran that 
a basis for the private surgeon's opinion was needed to 
substantiate his claim.  The Board concludes these 
discussions and letters sent to the veteran informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board notes that the veteran's claim was found 
to be well grounded and the case was remanded to the RO in 
September 1999 for additional development.  The RO complied 
with all instructions.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  While the VA has a duty to assist 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Accordingly, based on its review of the entire evidentiary 
record, the Board concludes that service connection for 
degenerative joint disease of the knees, status post 
bilateral total knee replacements, is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  



ORDER

Service connection for degenerative arthritis of the knees, 
status post bilateral total knee replacement, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

